
	
		I
		112th CONGRESS
		2d Session
		H. R. 6341
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Palazzo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  partial exclusion under section 911 for foreign earned income of employees of
		  United States Government contractors who do not fulfill their foreign country
		  residency requirements by reason of an Armed Forces troop reduction or similar
		  cause beyond the employer’s control.
	
	
		1.Partial section 911 exclusion
			 for employees of United States Government contractors
			(a)In
			 generalSubsection (d) of
			 section 911 of the Internal Revenue Code of 1986 (relating to definitions and
			 special rules) is amended by redesignating paragraphs (5) through (9) as
			 paragraphs (6) through (10), respectively, and by inserting after paragraph (4)
			 the following new paragraph:
				
					(5)Waiver of period
				of stay in foreign country on account of termination of defense contract,
				etc
						(A)In
				generalThe requirements of
				paragraph (4)(B) shall be treated as met by an employee of a United States
				Government contractor who, before meeting the requirements of paragraph (1),
				leaves the foreign country referred to in paragraph (4)(A) as a direct result
				of—
							(i)a
				reduction in the number of personnel serving in a combat zone in such country
				as members of the Armed Forces of the United States,
							(ii)a
				termination of the contract under which such contractor is performing services
				in a combat zone in such country or in direct support of operations of the
				Armed Forces of the United States in a combat zone in such country, or
							(iii)the termination
				of such employee’s employment with the contractor on account of either of the
				foregoing.
							(B)United States
				Government contractorFor purposes of subparagraph (A), the term
				United States Government contractor means any person who is
				performing services in a foreign country directly or indirectly pursuant to a
				contract with the United States.
						(C)EmployeeFor purposes of subparagraph (A), the term
				employee includes an employee within the meaning of section
				401(c)(1).
						(D)Combat
				zoneFor purposes of this paragraph, the term combat
				zone has the meaning given such term by section 112(c)(2).
						(E)Application of
				paragraphThis paragraph
				shall apply to employees who leave the foreign country referred to in paragraph
				(4)(A) after December 31,
				2011.
						.
			(b)Clerical
			 amendmentThe heading for paragraph (4) of section 911(d) of such
			 Code is amended by inserting on account of war, civil unrest, etc after
			 foreign
			 country.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2011.
			
